Citation Nr: 0824045	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-31 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
intervertebral disc syndrome (IVDS) and degenerative joint 
disease (DJD) of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The veteran served on active duty from February 1981 to 
February 1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision 
prepared by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, for the New York 
RO.  The RO, in pertinent part, awarded service connection 
for IVDS and DJD of the lumbosacral spine and assigned a 10 
percent rating effective August 2005.

The veteran presented testimony before the Board in May 2008.   
The transcript has been obtained and associated with the 
claims folder. 

During the May 2008 Board hearing, the veteran raised claims 
of entitlement to a total disability rating due to individual 
unemployability based on service connected disabilities and 
entitlement to service connection for a psychiatric disorder 
secondary to the service connected IVDS and DJD of the 
lumbosacral spine.  As these issues have been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring them to the RO for initial consideration 
and appropriate adjudicative action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

A preliminary review of the record reveals there are 
outstanding private medical records in support of the 
veteran's claim.  During the May 2008 Board hearing, the 
veteran testified that he sought treatment for his IVDS and 
DJD of the lumbosacral spine from a private physician at 
Indian Lake Health Center in November 2007.  These records 
have not been associated with the claims folder.  An attempt 
should be made to obtain them on remand. 38 C.F.R. 
§ 3.159(c)(1).

In addition, the veteran informed the Board that he was 
awarded Social Security disability benefits based in part on 
his IVDS and DJD of the lumbosacral spine.  A copy of the 
Administrative decision and the underlying treatment records 
utilized in reaching the aforementioned determination has not 
been associated with the claims folder.  These records could 
very well be pertinent in assessing the severity of the 
veteran's service-connected spine disorder, and they should 
be obtained on remand.  38 C.F.R. § 3.159(c)(2).

Further, after the May 2008 Board hearing, the record was 
held open for 30 days to allow the veteran and his 
representative the opportunity to obtain and have associated 
with the record copies of pertinent outpatient records from 
the Albany, New York, VA Medical Center (VAMC) relating to 
treatment of IVDS and DJD of the lumbosacral spine over the 
period from September 2006 and May 2007.  These records were 
submitted to the New York RO on May 19, 2008, but not 
received at the Board until June 26, 2008.  

The veteran did not include a waiver of initial RO 
adjudication of the newly submitted evidence.  As such, the 
appeal must also be remanded for the evidence to be reviewed 
by the RO and for the issuance of a supplemental statement of 
the case (SSOC).  38 C.F.R. § 20.1304(c); Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003)  

Moreover, as it is essential in the evaluation of a 
disability, that each disability be viewed in relations to 
its history, and in light of the outstanding evidence of 
record and further development ordered in this Remand, an 
additional VA examination is necessary.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Also, as the 
last report of examination is over two years old, re-
examination is necessary to determine the current status of 
his condition.  Copies of all pertinent records in the 
veteran's claims file or, in the alternative, the claims 
file, must be made available to the examiner for review.

Finally, as this matter is being remanded, the agency of 
original jurisdiction should take efforts to ensure that it 
provides the veteran with notice that meets all due process 
requirements, including those addressed in the case of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In light of the foregoing, this case is hereby REMANDED to 
the RO/AMC for the following actions:

1.  The RO should send the veteran notice 
that meets all due process requirements, 
including those addressed in the Vazquez 
decision, cited above.  

(a) In the letter, the RO should 
notify the veteran that, to 
substantiate the claim for a higher 
initial evaluation for the service 
connected IVDS and DJD of the 
lumbosacral spine the veteran must 
provide, or ask VA to obtain, 
medical or lay evidence 
demonstrating a worsening or 
increase in severity of the 
disability and the effect that 
worsening has on the his employment 
and daily life. 

(b) If the diagnostic code under 
which the veteran is rated contains 
criteria necessary for entitlement 
to a higher disability rating that 
would not be satisfied by the 
veteran demonstrating a noticeable 
worsening or increase in severity of 
the disability and the effect of 
that worsening has on the veteran's 
employment and daily life (such as a 
specific measurement or test 
result), the Secretary must provide 
at least general notice of that 
requirement to the claimant. 

(c) The veteran must be notified 
that, should an increase in 
disability be found, a disability 
rating will be determined by 
applying relevant diagnostic codes. 

(d) The notice must also provide 
examples of the types of medical and 
lay evidence that the veteran may 
submit (or ask VA to obtain) that 
are relevant to establishing 
entitlement to increased 
compensation.  

2.  The RO should contact the veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for IVDS 
and DJD of the lumbosacral spine since 
his discharge from service.  The RO 
should request that the veteran complete 
and return the appropriate release forms 
so that VA can obtain any identified 
evidence relating to such treatment.  The 
Ro should attempt to obtain copies of all 
pertinent records outstanding.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  

Specifically, the RO should obtain 
records from the Indian Lake Health 
Center, to include those dated in 
November 2007.  All information, which is 
not duplicative of evidence already 
received, should be associated with the 
claims file.  All requests for records 
and their responses should be clearly 
delineated in the claims folder.

3.  The RO should obtain from the Social 
Security Administration a copy of the 
decision pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.  All efforts 
to obtain these records should be clearly 
documented in the claims file.   

4.  After the receipt of any additional 
medical records obtained in accordance 
with this remand, the RO should schedule 
an orthopedic examination to ascertain 
the current severity of the veteran's 
service connected IVDS and DJD of the 
lumbosacral spine.  If neurological 
symptomatology is found, and a 
neurological examination is necessary to 
assess any neurological symptoms 
associated with the service-connected 
condition, one should be provided.  The 
veteran's claims folder must be available 
to, and reviewed by, the examiner(s) in 
conjunction with the examination(s).  The 
examiner(s) should indicate that the 
claims folder was reviewed.  All 
indicated studies should be performed.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

The examiner should provide data as to 
the range of motion for the lumbosacral 
spine, specifically identifying any 
excursion of motion accompanied by pain.  
The examiner should also identify any 
objective evidence of pain and assess the 
extent of any pain, and comment on the 
extent of any incoordination, weakened 
movement and excess fatigability on use.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability 
on repeated use or flare-ups (if the 
veteran describes flare-ups).  The 
examiner should also specifically 
identify any evidence of neuropathy due 
to the service-connected disability, to 
include characteristic pain, demonstrable 
muscle spasm, and absent ankle jerk.  

In addition, the examiner should quantify 
the number of weeks of incapacitating 
episodes (a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician) over the past 12 months.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent 
evidence, to include VA outpatient 
treatment records dated between September 
2006 and May 2007, and legal authority.  
Adjudication of the claim for a higher 
initial evaluation should include 
specific consideration of whether "staged 
rating" (assignment of different ratings 
for distinct periods of time, based on 
the facts found), is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 125-
126 (1999).

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations 
and affords them an appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the veteran with the 
development of his claim.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

